DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 8, 13-15, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/21.
Claims 1-3, 8, 13-15, 21 have been cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22 recites functions of the apparatus, i.e., “the apparatus for forming a three-dimension object comprises a build plate to produce a solid polymerizable object on a build surface, with a liquid film release layer between said solid polymerizable object and the build surface”, and “to facilitate filling of the build region with the polymerization liquid to form the liquid film release layer between said solid 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,399,010 to Guertin in view of U.S. Pat. No. 4,101,698 to Dunning
Guertin teaches the following: 

23. (New) The computer program product of Claim 22, wherein the computer readable program code configured to control a heater or cooler to heat or cool polymerizable liquid supplied to a build region in response to the temperature comprises: computer readable program code configured to control a heater to heat polymerizable liquid supplied to the build region in response to the temperature (Col. 14, lines 1-17, the photopolymerizable material is exposed to beam of UV radiation; Col. 17, lines 29-61, claims 1, 10, 18, exposure control based on measured temperature).  
25. (New) The computer program product of Claim 22, wherein the computer readable program code configured to control a heater or cooler to heat or cool 
26. (New) The computer program product of Claim 25, wherein the apparatus for forming a three-dimensional object is configured for exothermic photopolymerization of the polymerizable liquid, and the computer readable program code configured to control the cooler to cool polymerizable liquid (Col. 17, lines 21 – Col. 18, line 33; Col. 19, lines 41-53, delay or pause of exposure which cools) counters heat generation by the exothermic photopolymerization (Col. 14, lines 1-17, the photopolymerizable material is exposed to beam of UV radiation).  
27. (New) The computer program product of Claim 22, further comprising computer readable program code configured to control an advancement increment or rate of advancing a carrier in response to the temperature, said carrier being advanced away from a build surface that forms said three-dimensional object from said polymerizable liquid (Col. 14, lines 1-17, the photopolymerizable material is exposed to beam of UV radiation; Col. 17, lines 29-61, claims 1, 10, 18, delay or pause of exposure).  
28. (New) The computer program product of Claim 22, further comprising: computer readable program code configured to determine whether the temperature exceeds a degradation temperature of a polymerized product; and computer readable 
29. (New) The computer program product of Claim 28, wherein the computer readable program code configured to adjust a process parameter if the temperature exceeds the degradation temperature comprises computer readable program code configured to control a cooler to cool polymerizable liquid supplied to a build region in response to the temperature exceeding the degradation temperature (Col. 17, lines 29-61, claims 1, 10, 18, delay or pause of exposure).  
30. (New) The computer program product of Claim 28, wherein the computer readable program code configured to adjust a process parameter if the temperature exceeds the degradation temperature comprises computer readable program code configured to decrease an advancement increment or rate of advancing a carrier in response to the temperature exceeding the degradation temperature, said carrier being advanced away from a build surface that forms a solid polymer from said polymerizable liquid (Col. 17, lines 29-61, claims 1, 10, 18, delay or pause of exposure).  
31. (New) The computer program product of Claim 28, wherein the computer readable program code configured to adjust a process parameter if the temperature exceeds the degradation temperature comprises computer readable program code configured to decrease an intensity and/or duration of radiation exposure from a radiation source in response to the temperature exceeding the degradation temperature, said radiation source configured to irradiate said build region to form a solid polymer from said polymerizable liquid (Col. 17, lines 29-61, claims 1, 10, 18, delay or pause of exposure).  

33. (New) The computer program product of Claim 22, further comprising computer readable program code configured to heat said polymerizable liquid by at least 5 degrees above room temperature (Col. 14, lines 1-17, the photopolymerizable material is exposed to beam of UV radiation).  

Guertin fails to teach a liquid film release layer between said solid polymerizable object and the build surface, and to control the heater or cooler to reduce a viscosity of the polymerizable liquid to facilitate filling of the build region with the polymerization liquid to form the liquid film release layer between said solid polymerizable object and the build surface.  
Dunning teaches a liquid film release layer between a solid polymerizable object and the build surface, and to control the heater or cooler to reduce a viscosity of the polymerizable liquid to facilitate filling of the build region with the polymerization liquid to form the liquid film release layer between said solid polymerizable object and the build 
Guertin and Dunning are analogous art because they are from the same field of endeavor or similar problem solving area, layered object manufacturing.  
Since Dunning teaches bonding that enables heating sufficiently high to melt or soften the release coating (Figs. 9-10, Col. 7, lines 45 – Col. 8, line 2), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of bonding as taught by Dunning to improve the manufacturing of Guertin for the predictable results of enabling heating sufficiently high to melt or soften the release coating (Figs. 9-10, Col. 7, lines 45 – Col. 8, line 2).  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Sean Shechtman/           Primary Examiner, Art Unit 2896